Citation Nr: 9901145	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
strain, right knee, with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
strain, left knee, with degenerative joint disease, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and from October 1946 to October 1974.  This appeal 
arises from a May 1997 rating decision of the Department of 
Veterans Affairs (VA), North Little Rock, Arkansas, regional 
office (RO). 

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a 
September 1998 rating action continued the prior denials.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service connected left and 
right knee disabilities have worsened and that higher 
evaluations are appropriate.  He contends that he has 
difficulty using stairs and has instability of both knees.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
evaluation of 20 percent, and no higher, for recurrent 
strain, right knee, with degenerative joint disease, based on 
lateral instability; that the evidence supports a separate 
evaluation of 10 percent, and no higher, for recurrent 
strain, right knee, with degenerative joint disease, based on 
limitation of motion; that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
recurrent strain, left knee, with degenerative joint disease, 
based on lateral instability; and that the evidence supports 
a separate evaluation of 10 percent, and no higher, for 
recurrent strain, left knee, with degenerative joint disease, 
based on limitation of motion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans claims.

2.  The veterans service connected recurrent strain, right 
knee, with degenerative joint disease, is manifested by 
moderate lateral instability, limitation of leg extension to 
10 degrees, and pain on extreme range of motion and with 
repetitive bending, prolonged standing, kneeling and 
squatting.

3.  The veterans service connected recurrent strain, left 
knee, with degenerative joint disease, is manifested by 
slight lateral instability, limitation of leg extension to 5 
degrees, and pain on extreme range of motion and with 
repetitive bending, prolonged standing, kneeling and 
squatting.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
recurrent strain, right knee, with degenerative joint 
disease, based on lateral instability, have been met.  38 
U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, 
including § 4.7, Code 5257 (1998).

2.  The criteria for a separate evaluation of 10 percent for 
recurrent strain, right knee, with degenerative joint 
disease, based on limitation of motion, have been met.  38 
U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, Codes 
5003, 5261 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for recurrent strain, left knee, with degenerative joint 
disease, based on lateral instability, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, Code 
5257 (1998).

4.  The criteria for a separate evaluation of 10 percent for 
recurrent strain, left knee, with degenerative joint disease, 
based on limitation of motion, have been met.  38 U.S.C.A. §§ 
1155, 5107(b)(West 1991); 38 C.F.R. Part 4, Codes 5003, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The service medical records indicate that the veteran began 
complaining of bilateral knee pain in 1961.  Service 
connection for recurrent chronic strain, both knees, was 
granted in February 1975, and a noncompensable evaluation was 
assigned from November 1974.  A June 1991 rating decision 
granted a 10 percent evaluation from December 1990 for 
recurrent strain, bilateral knees, with X-ray evidence of 
minimal degenerative joint disease.  A May 1997 rating 
decision assigned separate 10 percent evaluations for each 
knee from March 1997.  The veteran contends that he is 
entitled to higher evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (1998).  The veteran's left and 
right knee disabilities are currently evaluated under Code 
5257.  A 10 percent evaluation under that code contemplates a 
slight level of recurrent subluxation or lateral instability.  
A 20 percent evaluation requires a moderate level of 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires a severe level of disability.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A VA examination was conducted in April 1997.  The veteran 
reported that his knees had become weaker and more painful.  
He was only able to climb stairs one at a time, and could 
descend stairs only with the use of the handrail.  He had 
problems standing for any length of time and with tying his 
shoes.  On examination, the veteran stood with a 10 degrees 
of varus deformity in the right knee and 7 degrees of varus 
deformity in the left knee.  Right knee flexion was from 10 
to 120 degrees.  The anterior cruciate ligament showed slight 
laxity.  Range of motion of the left knee was from 5 to 130 
degrees, again with slight laxity of the anterior cruciate 
ligament.  X-rays showed degenerative changes of both knees, 
the right more than the left.  The impression was bilateral 
degenerative disease process, joints, knees, more severe on 
the right, with varus deformity and early ankylosis-flexion 
contracture.

The most recent VA examination was conducted, pursuant to the 
Boards remand, in July 1998.  The veteran reported problems 
with climbing and descending stairs, walking on a slope, 
prolonged standing, and kneeling.  The examiner watched the 
veteran walk up and down a flight of stairs.  In order to 
elevate his body, the veteran had to lean forward and place 
his center of gravity well forward in order to place the 
knees in a locked or engaged position.  Coming down the 
stairs, the veteran had a rapid break on the right knee and 
the last portion of the descent was very rapid in order to 
get off that side.  The entire test on the stairs indicated 
that the veteran had bilateral knee instability the further 
out of complete extension the joints progressed, particularly 
on the right side.  On examination, the veteran stood with a 
bilateral genu varum of approximately 10 degrees which was 
even on each side.  Range of motion of the right knee was 
from 10 to 120 degrees, and range of left knee motion was 
from 5 to 140 degrees.  There was crepitation with both 
active and passive movement of each side.  Drawer sign was 
negative.  Bipolar retropatellar grating was present, more 
severe on the right than the left.  The examiner did not find 
impingement, but both knees showed a soft end point on drawer 
sign anteriorly.  X-rays showed degenerative changes in both 
knees, with the right more severe than the left.  The 
extremes of the ranges of motion were painful, and the 
veterans tendency for flexion contracture in both knees 
placed him at a mechanical disadvantage which was 
particularly manifest in stair climbing.  The impression was 
bilateral degenerative process, right and left knee, more 
severe on the right than the left; varus deformity and 
flexion contracture.  The examiner stated that the findings 
would be productive of pain on efforts at repetitive bending, 
prolonged standing, or kneeling, and that the veteran would 
be severely impaired as far as squatting was concerned.

Right Knee

The recent VA examinations, particularly the stair test 
conducted in July 1998, show a degree of right knee 
instability more appropriately characterized as moderate, as 
contemplated by a 20 percent evaluation under code 5257.  The 
examiner noted that the veteran favored the right knee when 
descending the stairs.  The examiner does not describe the 
severe recurrent subluxation or lateral instability required 
for a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).  

Additionally, the veteran has degenerative joint disease of 
the knees and his right leg extension was limited to 10 
degrees on both examinations.  Thus, the veteran is also 
entitled to a separate 10 percent evaluation under code 5261.  
See VAOGPREC 23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5261 (1998).  However, the veteran is not entitled to higher 
ratings under Codes 5260 or 5261 since leg flexion is not 
limited to 15 degrees or less, and leg extension is not 
limited to 20 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261 (1998).  

The pain on extreme range of motion and with repetitive 
bending, prolonged standing, kneeling and squatting, are 
contemplated by the current 20 percent evaluation under code 
5257 and the separate 10 percent evaluation under code 5261.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

Left Knee

The recent VA examinations, particularly the stair test 
conducted in July 1998, show a degree of left knee 
instability properly characterized as slight, as contemplated 
by the current 10 percent evaluation under code 5257.  The 
examiner does not describe the moderate recurrent subluxation 
or lateral instability required for a 20 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  

However, the veteran has degenerative joint disease of the 
knees and his left leg extension was limited to 5 degrees on 
both examinations.  This limitation of motion was confirmed 
by satisfactory evidence of painful motion.  Diagnostic code 
5003 provides that when the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group affected by limitation of motion.  Moreover, the 
limitation of extension to 5 degrees meets the criteria for a 
noncompensable disability under Diagnostic code 5261.  Thus, 
the veteran is also entitled to a separate 10 percent 
evaluation under code 5003.  See VAOGPREC 23-97; 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5261 (1998).  However, the 
veteran is not entitled to higher ratings under Codes 5260 or 
5261 since leg flexion is not limited to 15 degrees or less, 
and leg extension is not limited to 20 degrees or more.  38 
C.F.R. Part 4, Diagnostic Codes 5260, 5261 (1998).  The pain 
on extreme range of motion and the pain on repetitive 
bending, prolonged standing or kneeling, and squatting, are 
contemplated by the current 10 percent evaluation under code 
5257 and the separate 10 percent evaluation under code 5003.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).







	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation of 20 percent for recurrent strain, right knee, 
with degenerative joint disease, based on lateral 
instability, is granted.

A separate evaluation of 10 percent for recurrent strain, 
right knee, with degenerative joint disease, based on 
limitation of motion, is granted.

An evaluation in excess of 10 percent for recurrent strain, 
left knee, with degenerative joint disease, based on lateral 
instability, is denied.

A separate evaluation of 10 percent for recurrent strain, 
left knee, with degenerative joint disease, based on 
limitation of motion, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
